Citation Nr: 1114670	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1945 to November 1948.  The Veteran died in September 2002.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2010, the appellant testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

After the issuance of the March 2010 Statement of the Case, the appellant submitted additional evidence directly to the Board.  In April 2011, the appellant's representative submitted a waiver of initial RO consideration of the additional evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The appellant's countable income for all periods pertinent to her claim exceeds the maximum annual income for payment of any pension benefits.


CONCLUSION OF LAW

The appellant's countable income precludes her from receiving any pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was mailed a letter in December 2008 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This notice was provided to the appellant prior to the adjudication of her claim, thus satisfying the timing requirements of Pelegrini.  Because of the denial of benefits in this case, any deficiency in the initial notice to the appellant of the duty to notify and duty to assist in claims involving a disability rating and an effective date for the award of benefits is harmless error.

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  Significantly, neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Non-Service Connected Death Pension Benefits

Basic entitlement to VA nonservice-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime) or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1541, 1542 (West 2002); 38 C.F.R. § 3.3(b)(4) (2010).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12- month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

The appellant's present claim for death pension was received in March 2005.  The appellant reported having two dependents.  However, she has not submitted a copy of the court record of adoption or a copy of an amended birth certificate for either child.  She has submitted an October 2010 letter from the Michigan Department of Human Services which indicates that she had two adopted children.  She submitted a birth certificate for one of the children, but the certificate has not been amended.  She also submitted a January 2008 Adoption Subsidy Extension Agreement form regarding two children.

With respect to evidence of an "adopted child" relationship, pertinent evidence includes a copy of the decree of adoption or a copy of the adoptive placement agreement and such other evidence as may be necessary.  See 38 C.F.R. § 3.210(c) (2010).  As the appellant has not submitted copies of the decree of adoption and/or copies of the adoptive placement agreement(s), she is considered to have no dependents for the purposes of VA benefits.

The total MAPR for a surviving spouse with no dependents, effective December  2004, was $6,814.00.  In December 2005, this amount was increased to $7,094.00.  In December 2006, this amount was increased to $7,329.00.  In December 2007, this amount was increased to $7,498.00.  In December 2008, this amount was increased to $7,900.00.  The MAPR has not increased since December 2008.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

In a VA form 21-534 submitted in March 2005, the appellant indicated that she received monthly benefits from the Social Security Administration (SSA) in the amount of $574.00.  Regarding expenses, she said that she spent $25.00 on medicine, $132.00 on phone, $543.00 on gas and light repairs, $200.00 on food, $85.00 on clothes, and $175.00 on shoes.  

In a VA form 21-534 submitted in September 2005, the appellant indicated that she received monthly benefits from the SSA in the amount of $601.00.  She listed no deductible expenses.

In a VA form 21-534 submitted in September 2006, the appellant indicated that she received monthly benefits from the SSA in the amount of $637.00.  She indicated that she received $229.00 monthly from a pension.  She indicated that she had spent $17,250 on a hernia operation, and she had to spend $95.00 monthly for a period of eight months on prescriptions.  

A receipt from SSA regarding the year 2008 shows that for the year, the appellant received $10,945.80 in benefits, of which $1,156.80 was paid to Medicare part B, and $0 was paid to Medicare part D.

A pension receipt from May 2008 shows that the appellant received $332.91 from a pension and paid $101.88 for private medical insurance.  Another receipt from January 2009 reflects that the appellant received $337.97 from a pension and paid $108.42 for medical insurance.  A notice from the SSA shows that beginning in February 2009, the appellant's monthly SSA benefit was $1059.90, and $96.40 was deducted for medical insurance each month.  A medical bill from March 2009 indicates that the appellant was charged $60.36, $5.27, and $13.93 for three services.  An April 2009 pension receipt indicates that she received $337.97 from the pension and paid $108.42 for private medical insurance.

In October 2009, the appellant reported that for the period from September 21, 2005, through December 31, 2005, she had monthly expenses of $88.50 per month for Medicare part B.  She reported monthly income of $482.00 from SSA and $327.00 from a pension.  From January 1, 2006, through December 31, 2006, she had monthly expenses of $85.50 for Medicare part B.  She reported monthly income of $496.00 from SSA and $327.00 from a pension.  From January 1, 2007, through December 31, 2007, she had monthly expenses of $96.40 per month for Medicare part B, and $99.84 per month for private medical insurance.  She reported monthly income of $513.00 from SSA and $327.00 from a pension.  From January 1, 2008, through December 31, 2008, she reported monthly expenses of $96.40 per month for Medicare part B.  She reported monthly income of $528.00 from SSA and $327.00 from a pension.

The types of income which are excluded from income for VA pension purposes include welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272 (2010).  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.  The medical expenses to the extent they exceed five percent of the MAPR are deducted from income.  Effective December 2004, five percent of the MAPR is $340.70.  Effective December 2005, five percent of the MAPR is $354.70.  Effective December 2006, five percent of the MAPR is $366.45.  Effective December 2007, five percent of the MAPR is $374.90.  Effective December 2008, five percent of the MAPR is $397.00.  The MAPR has not been changed since 2008.

Income is counted toward the calendar year in which it is received. 38 C.F.R. § 3.260(a). A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement. 38 C.F.R. § 3.260(d). Thus, the appellant's eligibility for October and November 2004 will be judged on a proportionate income basis.  Furthermore, the exclusions from income shall be excluded from countable income only for the 12-month annualization period in which they were paid. Finally, when calculating income, fractions of a dollar are to be disregarded. 38 C.F.R. § 3.271(h).

For the purpose of determining initial entitlement, or for resuming payments on an award which was previously discontinued, the monthly rate of pension payable to a beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  In essence, the Board subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).  Nonrecurring income, such as the surviving spouse benefit for the month of the Veteran's death, is added to the annual income rate for a 12 month annualization period.  38 C.F.R. § 3.273(c).

In light of the foregoing, the Board will consider April through November 2005, and each December 1 to November 30, in applying the December 2005, 2006, 2007, 2008, and 2009 MAPRs.

The Board notes throughout the period of appeal, discrepancies appear between what the appellant has reported as her income and what SSA and her pension fund have reported as her income.  In those instances where there is a discrepancy, the Board has used the income reported from SSA and her pension receipts.

For April through November 2005, the appellant received SSA benefits in the amount of $802.20 per month, and pension benefits in the amount of $332.91 per month.  Had she received SSA and pension benefits for a 12 month period, her income would have been $13,621.32.  Her Medicare part B deductions were $78.20 per month, and her private insurance deductions were $101.88 per month.  These costs are annualized as recurring costs to determine whether the amount exceeds five percent of the MAPR.  Five percent of the MAPR was $340.70.  Her annualized Medicare and private insurance deductions would be $2,160.96.  She also reported spending $25.00 on prescriptions.  The amount exceeding five percent of the MAPR is $1,845.26.  Less excludable expenses, her annualized income was $11,776.06.  This amount exceeds the MAPR of $6,814.00 significantly.

For December 2005 through November 2006, the appellant received SSA benefits in the amount of $834.50 per month, and pension benefits in the amount of $332.91 per month.  This income totaled $14,008.92 for the year.  Her Medicare part B deductions were $88.50 per month, and her private insurance deductions were $101.88 per month.  The appellant indicated that at this time, she had to spend $95.00 per month for eight months on prescriptions.  Five percent of the MAPR was $354.70.  Her annualized Medicare and private insurance deductions combined with her reported eight months of prescriptions would be $3,044.56.  The amount exceeding five percent of the MAPR is $2,689.86.  The Board notes that for this time period, the appellant has indicated that she spent $17,250 on a hernia operation.  However, no documentation of this expense is of record; thus, the Board will not factor this undocumented expense into its calculations.  Less excludable expenses, her annualized income was $11,319.06.  This amount exceeds the MAPR of $7,094.00 significantly.

For December 2006 through November 2007, the appellant received SSA benefits in the amount of $862.50 per month, and pension benefits in the amount of $332.91 per month.  This income totaled $14,344.92 for the year.  Her Medicare part B deductions were $93.50 per month, and her private insurance deductions were $101.88 per month.  Five percent of the MAPR was $366.45.  Her annualized Medicare and private insurance deductions were $2,344.56.  The amount exceeding five percent of the MAPR is $1,978.11.  Less excludable expenses, her annualized income was $12,366.81.  This amount exceeds the MAPR of $7,329.00 significantly.

For December 2007 through November 2008, the appellant received SSA benefits in the amount of $882.40 per month, and pension benefits in the amount of $332.91 per month.  This income totaled $14,583.72 for the year.  Her Medicare part B deductions were $96.40 per month, and her private insurance deductions were $101.88 per month.  Five percent of the MAPR was $374.90.  Her annualized Medicare and private insurance deductions were $2,379.36.  The amount exceeding five percent of the MAPR is $2,004.46.  Less excludable expenses, her annualized income was $12,579.26.  This amount exceeds the MAPR of $7,498.00 significantly.

For December 2008 through November 2009, the appellant received SSA benefits in the amount of $933.40 per month, and pension benefits in the amount of $332.91 per month.  This income totaled $15,195.72 for the year.  Her Medicare part B deductions were $96.40 per month, and her private insurance deductions were $101.88 per month.  She also submitted a medical receipt indicating that she paid $79.56 total for three medical services.  Five percent of the MAPR was $397.00.  Her annualized Medicare and private insurance deductions in addition to the amount she paid for medical expenses were $2,458.92.  The amount exceeding five percent of the MAPR is $2,061.92.  Less excludable expenses, her annualized income was $13,133.80.  This amount exceeds the MAPR of $7,900.00 significantly.

For December 2009 through November 2010, the appellant received SSA benefits in the amount of $1,059.50 per month, and pension benefits in the amount of $337.97 per month.  This income totaled $16,769.64 for the year.  Her Medicare part B deductions were $96.40 per month, and her private insurance deductions were $108.42 per month.  Five percent of the MAPR was $397.00.  Her annualized Medicare and private insurance deductions were $2,457.84.  The amount exceeding five percent of the MAPR is $2,060.84.  Less excludable expenses, her annualized income was $14,708.80.  This amount exceeds the MAPR of $7,900.00 significantly.

As the appellant's annual income exceeds the current MAPR, and has exceeded the MAPR in effect during the appellate period, for the award of non-service connected death pension benefits for a surviving spouse with no dependents, the claim of entitlement to non-service connected death pension benefits must be denied due to excessive yearly income.

While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits.

The appellant should understand that should her income decrease, or if the amount that she pays out in the form of unreimbursed medical expenses increases, she may reapply for improved death pension benefits.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


